DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7, 19, 25, 27, 28, 30, 33, 36, 37, 39-45, 47-52, 55, 56, 62, 64, 65, 67, 70, 73, 74, 86, 87, 89-91, 93, 96, 97, 99, 100, 102-105, 108, 109, 111, 112, 114-117, 120-123, 125-127, 134, 138, 139, 141, 143, 144, 147, and 149-153 are objected to because of the following informalities:  
In claim 1, “parameter(s)” should be changed to --parameters-- in lines 8 and 20; --and-- should be added after “distribution,” in line 8; “,” should be deleted from lines 9 and 10; “quantit(ies)” should be changed to --quantity-- in line 19; and --the-- should be added after “at” in the last line.
	In claim 3, “quantit(ies)” should be changed to --quantity-- in line 2; and “parameter(s)” should be changed to --parameters-- in the last line.
In claim 6, “quantit(ies)” should be changed to --quantity-- in line 2; and “parameter(s)” should be changed to --parameters-- in line 3.
In claim 7, “time(s)” should be changed to --times-- in lines 2 and 4.
In claim 39, “parameter(s)” should be changed to --parameters-- in lines 8 and 19; --and-- should be added after “distribution,” in line 8; “,” should be deleted from lines 9 and 10; and “quantit(ies)” should be changed to --quantity-- in line 18.
	In claim 42, “quantit(ies)” should be changed to --quantity-- in line 2; “parameter(s)” should be changed to --parameters-- in line 3; and “quantit(ies)” should be changed to --quantities-- in line 4.
	In claim 43, “quantit(ies)” should be changed to --quantity-- in line 2; and “parameter(s)” should be changed to --parameters-- in line 3.
In claim 44, “quantit(ies)” should be changed to --quantity-- in line 2; and “parameter(s)” should be changed to --parameters-- in line 3.
In claim 45, “time(s)” should be changed to --times-- in lines 2 and 4.
In claim 47, “quantit(ies)” should be changed to --quantity-- in line 4; and “quantit(ies)” should be changed to --quantities-- in line 5.
In claim 48, “quantit(ies)” should be changed to --quantity-- in line 2; “parameter(s)” should be changed to --parameters-- in lines 2 and 4; and “quantit(ies)” should be changed to --quantities-- in line 4.
In claim 49, “quantit(ies)” should be changed to --quantity-- in lines 2, 5, and 7; and “parameter(s)” should be changed to --parameters-- in lines 2, 5, and 8.
In claim 50, “quantit(ies)” should be changed to --quantity-- in line 2; and “parameter(s)” should be changed to --parameters-- in line 2.
In claim 51, “quantit(ies)” should be changed to --quantity-- in line 2; and “parameter(s)” should be changed to --parameters-- in line 2.
In claim 52, “parameter(s)” should be changed to --parameters-- in lines 2 and 3.
In claim 55, “quantit(ies)” should be changed to --quantity-- in line 2; and “parameter(s)” should be changed to --parameters-- in line 2.
In claim 56, “quantit(ies)” should be changed to --quantity-- in line 2; and “parameter(s)” should be changed to --parameters-- in line 2.
In claim 86, “,” should be deleted from lines 3-5, 9, 14, 15, 18, 20, 22, 25, 28, and 30; --and-- should be added after “terminals;” in line 7 and after “distribution,” in line 13; “parameter(s)” should be changed to --parameters-- in line 12; and “quantit(ies)” should be changed to --quantity-- in line 32.
In claim 87, “,” should be deleted from lines 2 and 5.
In claim 89, “and/or” should be changed to --or-- in line 2.
In claim 90, “,” should be deleted from lines 6 and 8; and “quantit(ies)” should be changed to --quantity-- in lines 4 and 9.
In claim 91, “time(s)” should be changed to --times-- in lines 2 and 4.
In claim 93, “,” should be deleted from lines 3 and 6.
In claim 96, “parameter(s)” should be changed to --parameters-- in line 3; and “,” should be deleted from lines 5 and 6.
In claim 97, “,” should be deleted from line 2.
In claim 108, “parameter(s)” should be changed to --parameters-- in line 3; “,” should be deleted from lines 5-7 and 11; and --and-- should be added after “pair;” in line 5 and after “terminals;” in line 9.
In claim 109, “,” should be deleted from lines 2 and 3.
In claim 111, “,” should be deleted from line 2.
In claim 120, “quantities” should be changed to --quantity-- in line 2; and “parameter(s)” should be changed to --parameters-- in line 2.
In claim 122, there is lack of relationship between the one or more non-NITI based devices with the remining elements of base claim 1.
In claim 123, “quantit(ies)” should be changed to --quantity-- in line 2; “parameter(s)” should be changed to --parameters-- in line 2; “device(s)” should be changed to --devices-- in line 4; and “time(s)” should be changed to --times-- in line 4.
In claim 126, there is lack of relationship between the non-NITI based device with the remining elements of base claim 39.
In claim 127, “quantit(ies)” should be changed to --quantity-- in line 2; “parameter(s)” should be changed to --parameters-- in line 2; “device(s)” should be changed to --devices-- in line 3; and “time(s)” should be changed to --times-- in line 3.
In claim 134, “,” should be deleted from lines 3 and 5.
In claim 138, there is lack of relationship between the one or more non-NITI based devices with the remining elements of base claim 86.
In claim 139, “quantit(ies)” should be changed to --quantity-- in line 2; “device(s)” should be changed to --devices-- in line 3; and “time(s)” should be changed to --times-- in line 3.
In claim 143, “,” should be added after “96” in line 1.
In claim 144, there is lack of relationship between the one or more non-NITI based devices with the remining elements of base claim 96.
In claim 149, there is lack of relationship between the one or more non-NITI based devices with the remining elements of base claim 108.
In claim 152, “,” should be deleted from lines 6 and 8; “quantit(ies)” should be changed to --quantity-- in line 9; and “parameter(s)” should be changed to --parameters-- in line 9.
In claim 153, “an” should be changed to --a-- in line 1; “parameter(s)” should be changed to --parameters-- in lines 8 and 20; --and-- should be added after “distribution,” in line 8; “,” should be deleted from lines 9 and 10; and “quantit(ies)” should be changed to --quantity-- in line 19.
Claims 2, 4, 5, 19, 25, 27, 28, 30, 33, 36, 37, 40, 41, 62, 64, 65, 67, 70, 73, 74, 99, 100, 102-105, 112, 114-117, 121, 125, 141, 147, 150, and151 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39, 40, 56, 64, 67, 70, 73, 74, 96, 97, 99, 104, 105, 141, and 144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication titled “Estimation of Blood Perfusion Rate and Its Temperature Dependency in Human Abdominal Area Under Heating Condition” by Okajima et al [hereinafter Okajima].
Referring to claim 39, Okajima discloses a system for non-invasive sensing of an object (subject) having a volume with a surface and an internal region (abstract; Figure 5; equation 9; Section 4, page 1070; Section 4, last paragraph; and Section 5, 1st paragraph), comprising:
a non-invasive sensor including:
a heat flux sensor having one or more heat flux sensor output terminals; 
a temperature sensor (thermistor) having one or more temperature sensor output terminals,
wherein the non-invasive sensor is adapted to be placed on or near the surface of the object, where the internal region of the object has internal properties indicated by corresponding internal parameters and an internal temperature distribution; and
circuitry (controller/logger) coupled to the one or more heat flux sensor output terminals and the one or more temperature sensor output terminals to: 
receive a measured temperature signal from the temperature sensor at one or more specified times; 
receive a measured heat flux signal from the heat flux sensor at one or more specified times; 
determine an estimated indicative quantity (blood perfusion rate) for one or more of the internal parameters at one or more specified times based on at least the measured temperature signal and the measured heat flux signal; and 
generate information indicating one or more of the estimated indicative quantity determined for the internal parameters at one or more specified times. 

Referring to claim 40, Okajima discloses the circuitry being configured to determine a measure of heat transfer leaving or entering the object at the surface based on the measured heat flux signal (abstract).

Referring to claim 56, Okajima discloses the circuitry being configured to determine one or more of the estimated indicative quantity for the internal parameters using one or more thermal mathematical models (abstract; equation 9).

Referring to claim 64, Okajima discloses the temperature sensor being based on thermistor technology (figure 5).

Referring to claim 67, Okajima discloses the heat flux sensor being a thin heat flux sensor (figure 5).

Referring to claim 70, Okajima discloses one or more external thermal devices (heater) that are controlled by the circuitry (controller/logger) to heat and/or cool the non-invasive sensor towards a measured heat flux signal and/or a measured temperature signal (figure 5).

Referring to claim 73, Okajima discloses the temperature sensor being located on or near a heat flux sensor sensing area (figure 5).

Referring to claim 74, Okajima discloses the heat flux sensor being between the object and temperature sensor (figure 5).

Referring to claim 96, Okajima discloses a non-invasive sensor adapted to be placed on or near a surface of an object (subject) having a volume with a surface and an internal region (abstract; Figure 5; equation 9; Section 4, page 1070; Section 4, last paragraph; and Section 5, 1st paragraph), where the internal region of the object has internal properties indicated by corresponding internal parameters and an internal temperature distribution, the non-invasive sensor comprising:
a non-invasive heat flux sensor-temperature sensor pair (figure 5);
the non-invasive heat flux sensor-temperature sensor pair including:
a heat flux sensor having one or more heat flux sensor output terminals to provide a measured heat flux signal for a location on or near the surface of the object, and
a temperature sensor (thermistor) having one or more temperature sensor output terminals to provide a measured temperature signal for a location on or near the surface of the object;
wherein the non-invasive sensor is configured to ensure that a mismatch does not exist (temperature control) between the measured heat flux signal and the measured temperature signal.

Referring to claim 97, Okajima discloses one or more external thermal devices (heater) for heating and/or cooling the non-invasive heat flux-temperature sensor pair (figure 5).

Referring to claim 99, Okajima discloses the heat flux sensor being arranged to produce a differential voltage indicative of heat transfer occurring through the heat flux sensor and leaving or entering the object at the surface (abstract; figure 5).

Referring to claim 104, Okajima discloses the temperature sensor being based on thermistor technology (figure 5).

Referring to claim 105, Okajima discloses a thickness of the temperature sensor being less than or equal to a thickness of the heat flux sensor (figure 5).

Referring to claim 141, Okajima discloses the non-invasive sensor being useable in a system configured to determine one or more of the internal properties (blood perfusion rate) of the internal region of the object (abstract).

Referring to claim 144, the non-invasive sensor of Okajima is considered to be useable in a system comprising one or more non-NITI based devices, if so desired by a user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65, 102, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima in view of U.S. Patent Application Publication 20220/0037884 to Ishida et al [hereinafter Ishida].
Referring to claims 65 and 102, Okajima disclose a system/sensor having all of the limitations of claims 65 and 102, as stated above with respect to respective claims 39 and 96, but is silent as to the type of heat flux sensor, thereby not explicitly disclosing the heat flux sensor being based on differential thermopile technology and/or thin-film technology and/or one or more thermoelectric devices.
However, Ishida discloses a system for non-invasive sensing of an object by using a heat flux sensor that is based on thin-film technology and/or one or more thermoelectric devices in order to determine a thermal parameter of the object (paragraph 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishida by using a heat flux sensor based on thin-film technology and/or one or more thermoelectric devices, as suggested by Ishida, in order to determine thermal parameters of the object.

Referring to claims 103, Okajima in view of Ishida disclose a sensor having all of the limitations of claim 103, as stated above with respect to respective claim 96, wherein Ishida discloses that the heat flux sensor includes two or more thermocouple junctions (52, 53) connected in series to provide a voltage output that is indicative of a temperature difference across a given thermal resistance (a thermopile) (figure 10; paragraph 72).

Allowable Subject Matter
Claims 1-7, 19, 25, 27, 28, 30, 33, 36, 37, 86, 87, 89-91, 93, 108, 109, 111, 112, 114-117, 120-123, 134, 138, 139, 147, 149, 150, 152, and 153 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Claims 41-45, 47-52, 55, 62, 100, 125, 126, 127, 143, and 151 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A system for non-invasive sensing of an object having a volume with a surface and an internal region, comprising circuitry to determine an internal temperature distribution of the internal region of the object at one or more specified times based on at least the measured temperature signal, the measured heat flux signal, and the indicative quantity determined for the internal parameters (claim 1).
A system for non-invasive sensing of an object having a volume with a surface and an internal region, wherein the circuitry is configured to include one or more effects associated with an estimated thermal contact resistance between the temperature sensor and the surface of the object (claim 41); wherein the circuitry is configured to determine one or more of the estimated indicative quantity for the internal parameters at one or more specified times based on indicative quantities determined for one or more remaining internal properties when there are one or more remaining internal properties, and one or more effects associated with an estimated thermal contact resistance between the temperature sensor and the surface of the object (claim 42); wherein the circuitry is configured to generate the generated information indicating one or more of the estimated indicative quantity determined for the internal parameters at a specified time in less than one second from that specified time (claim 43); wherein the non-invasive sensor includes thermal insulation to reduce measured signal noise and/or to control an amount of heat transfer occurring through the non-invasive sensor (claim 62); wherein the non-invasive sensor includes multiple heat flux sensors and/or multiple temperature sensors (claim 125); comprising one or more non-NITI based devices (claim 126); and wherein the object is non-biological (claim 151).
A system for non-invasive sensing of an object having a volume with a surface and an internal region, comprising circuitry to determine an indicative quantity for one or more of the internal properties of the object at one or more specified times based on at least the measured temperature signals from the temperature sensors in the first and second non-invasive heat flux sensor-temperature sensor pairs at one or more specified times and the measured heat flux signals from the heat flux sensors in the first and second non-invasive heat flux sensor-
temperature sensor pairs at one or more specified times (claim 86).
A non-invasive sensor adapted to be placed on or near a surface of an object having a volume with a surface and an internal region, where the internal region of the object has internal properties indicated by corresponding internal parameters and an internal temperature distribution, wherein the differential voltage is related to the heat transfer by a calibration constant, a sensitivity constant, a calibration curve, or a sensitivity curve associated with the heat flux sensor (claim 100); and the non-invasive sensor including multiple heat flux sensors and/or multiple temperature sensors (claim 143).
A non-invasive sensor adapted to be placed on or near a surface of an object having a volume with a surface and an internal region, where the internal region of the object has internal properties indicated by corresponding internal parameters and an internal temperature distribution, wherein the first and second non-invasive heat flux sensor-temperature sensor pairs are adapted to be placed at different locations on or near the surface of the object and are subject to a differential heat flux environment (claim 108).
A system for non-invasive sensing of a pipe having a volume with a surface and an internal region, comprising circuitry to determine an internal temperature distribution of the internal region of the pipe at one or more specified times based on at least the measured temperature signal, the measured heat flux signal, and the indicative quantity determined for the internal parameters (claim 153).

Response to Arguments
Applicant’s arguments with respect to the claims in the PCT/US2020/040266 dated 4/30/21 presented in the IDS filed 8/29/22 have been considered, but are moot because in view of the new grounds of rejection stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
14/14/22